DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not claimed priority to another application. Application 17/328,343 was filed 5/24/2021. 

Information Disclosure Statement
The IDSs submitted on 5/24/2021 has been considered. 

Status of Claims
Applicant’s claims, filed 5/24/2021, have been entered. Claims 1-20 are currently pending in this application and have been examined.  

Claim Objections
Claim 8 and 9 are objected to because of the following informalities:  
	Claim 8 recites an “and” in line 14 as well as line 16, and should only recite one for grammatical purposes. For purposes of compact prosecution Examiner will interpret line 14 as “. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, are directed to a machine. Additionally, the method, as claimed in claims 11-16, are directed to a process. Furthermore, the non-transitory tangible computer-readable medium, as claimed in claims 17-20, are directed to a manufacture (see MPEP 2106.03).
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of displaying available inventory from one or more local businesses in response to product or service queries from a customer. Specifically, representative claim 11 recites the abstract idea of:
aggregation of local business inventories, comprising one or more local businesses and a customer; 
at the one or more local businesses, 
	receiving inventory input from the one or more businesses, wherein the inventory input is associated with one or more products or one or more service hours available at the one or more local businesses; 
	updating the inventory input based on an availability change of the one or more products or the one or more service hours; 
	generating and transmitting inventory output based on the inventory input; 
at the customer, 
	receiving the inventory output from the one or more local businesses; 
	receiving a product query or a service query from the customer; and 
	filtering and displaying the inventory output based on the product query or the service query, and distance from or transit time to the one or more local businesses.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 11 recites the abstract idea of displaying available inventory from one or more local businesses in response to product or service queries from a customer, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 11 are certain methods of organizing human activity because displaying available inventory in response to product or service queries from a customer to one or more local business is a commercial or legal interaction because it is a advertising, marketing or sales activity and/or relates to business relations. Thus, claim 11 recites an abstract idea. 
Independent claims 1 and 17 recite similar abstract ideas. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, representative claim 11 includes additional elements such as one or more computing devices associated with one or more local businesses and a computing device associated with a customer. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration (see Figs. 1-3; paragraphs [0041]-[0044], [0063]-[0068]). This description demonstrates that these additional elements are merely generic devices such as a generic computer. Similar to the limitations of Alice, representative claim 11 merely recites a commonplace business method (i.e., displaying available inventory from one or more local businesses in response to product or service queries from a customer) being applied on a general-purpose computer (see MPEP 2106.05(f)). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. 
Similarly, independent claim 1 recites the additional elements of one or more computing devices associated with one or more local businesses and a computing device associated with a customer. Independent claim 17 recites the additional elements of a non-transitory, tangible computer-readable medium having stored thereon computer-executable instructions, a processor, one or more computing devices associated with one or more local businesses, and a computing device associated with a customer. The additional elements of independent claims 1 and 17 do not integrate the abstract idea into a practical application for the reasons stated above as it relates to claim 11. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). 
In this case, as noted above, the additional elements recited in representative independent claim 11 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. Even when considered as an ordered combination, the additional elements of representative claim 11 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole… [the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Crop. Pty. Ltd v. CLS Bank Int’l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ 2d at 1972). Similarly, when viewed as a whole, representative claim 11 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 11 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (see MPEP 2106.05 (I)(A) and 2106.05(f)). 
Similarly, there are no meaningful limitations in independent claims 1 and 17 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself for the reasons stated above as it relates to claim 11. 
As such, independent claims 1, 11, and 17 are ineligible. 
Dependent claim(s) 2-10, 12-16, and 18-20 do not aid in the eligibility of independent claims 1, 11, and 17. For example, claims 2-10, 12-16, and 18-20 merely further define the abstract limitations of claims 1, 11, and 17 or provide further embellishments of the limitations recited in independent claims 1, 11, and 17. Thus, dependent claims 2-10, 12-16, and 18-20 are ineligible. 
Thus, dependent claims 2-10, 12-16, and 18-20 are also ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiely et al. (US 2020/0090119 A1).

Regarding claim 1, Shiely et al., hereinafter Shiely, discloses a system for aggregation of local business inventories (abstract), comprising 
	one or more computing devices associated with one or more local businesses (Figs. 1-2; ¶0035 [inventory management system 124 to determine dishwashers which are available at a local distribution center 132 and any retail stores 136 within a locality near the user 110], ¶0029 [The user interface 116 may be hosted or exposed by an internet-accessible service on behalf of an entity, such as a retailer. The user 110 may use the user interface 116 to browse, purchase, and schedule a product service 160 for the particular product (e.g., installation and setup of the washer), such as at the time of scheduling the product delivery 150 in the consumer user interface 116 (e.g., in the same browsing session or in a subsequent browsing session). The user interface 116 may present various forms of data, in the form of text, graphics, and video, relating to the purchase or specification of the product delivery 150 and the product service 160. The user interface 116 may obtain this information from various data systems and data sources, such as those maintained by the business entity or an associated service provider.] in view of ¶¶0040-0042 [computing system]), operative to 
		receive inventory input from the one or more local businesses, wherein the inventory input is associated with one or more products or one or more service hours available at the one or more local businesses (Figs. 1-2; ¶0029 [The user interface 116 may present various forms of data, in the form of text, graphics, and video, relating to the purchase or specification of the product delivery 150 and the product service 160. The user interface 116 may obtain this information from various data systems and data sources, such as those maintained by the business entity or an associated service provider.], ¶0032 [the inventory management system 124 may identify available inventory of a particular product type (e.g., a product type identified by stock-keeping unit (SKU), universal product code (UPC), manufacturer and model identifier, etc.) and a source of a particular product or product specification (e.g., from a retail store, from a distribution center, from a manufacturer)], and ¶0042 [database include variety of data including product availability for retail stores and distribution center]); 
		update the inventory input based on an availability change of the one or more products or the one or more service hours (¶0033 [service schedule caching engine 120 may perform pre-calculations to determine what may be the first available date for a delivery and installation for a zip code and product type. The pre-calculation may be performed for a select set of most common zip codes or for all zip codes. The pre-calculation may be performed for a set of the most popular models. SKUs. or product identifiers of a product type. The pre-calculation may include a combination of availability of products and their location, cross-referenced with delivery vehicle schedules (including times and locations) and capacity, and cross-referenced with service schedules. The results of the pre-calculation are indexed and cached such that the information is readily accessible when the user 110 performs a search through the user interface 116. The information that is cached may be dynamic based on continuously changing factors. For example, the products chosen for pre-calculation caching may change based on customer demand.], ¶0039 [the data used to produce the estimated product delivery and product service times may be updated through optimization and estimated adjustments in the cached large product pre-coordinating search engine. This optimization may be provided through an evaluation of the most-likely-next-scheduled service, to predict “low-risk” availability for time windows that can fulfill the delivery or service scheduling time. This low-risk availability information may be updated asynchronously via reconciliation and updates outside of (e.g., before) a customer shopping session]); 
		generate and transmit inventory output based on the inventory input (¶0029 [The user interface 116 may obtain information relating to the purchase or specification of the product delivery 150 and the product service 160 from various data systems and data sources, such as those maintained by the business entity or an associated service provider], ¶0032 [the inventory management system 124 may identify available inventory of a particular product type (e.g., a product type identified by stock-keeping unit (SKU), universal product code (UPC), manufacturer and model identifier, etc.) and a source of a particular product or product specification (e.g., from a retail store, from a distribution center, from a manufacturer)]); 
	a computing device associated with a customer (Fig. 1; ¶0028 [a user 110 is located at a user location 112 (e.g., a home), and operates a computing device 114 to access a user interface 116. In an example, the user interface 116 is a website or software application interface (e.g., a data service presented by a web server or an “app”) that is used for electronic commerce. In the scenario of FIG. 1, the user 110 uses the user interface 116 to browse, purchase, and schedule a product delivery 150 and product service 160]), operative to 
		receive the inventory output from the one or more computing devices associated with the one or more local businesses (Figs. 1-6; ¶0020 [a large product pre-coordinating search engine for identifying large products matching a user specification and providing the user with a display of the products matching a time table based on availability, transit timing and space, and installation availability], ¶0029 [user interface 116 may be hosted or exposed by an internet-accessible service on behalf of an entity, such as a retailer. The user 110 may use the user interface 116 to browse, purchase, and schedule a product service 160 for the particular product (e.g., installation and setup of the washer), such as at the time of scheduling the product delivery 150 in the consumer user interface 116 (e.g., in the same browsing session or in a subsequent browsing session). The user interface 116 may present various forms of data, in the form of text, graphics, and video, relating to the purchase or specification of the product delivery 150 and the product service 160. The user interface 116 may obtain this information from various data systems and data sources, such as those maintained by the business entity or an associated service provider]); 
		receive a product query or a service query from the customer (Figs. 1-6; ¶0044 [input processor 215 may receive and process incoming data. For example, the input processor 215 may receive a search query from a website user interface. For example, a consumer may enter “washing machine” into a search query text field on a consumer website interface (e.g., user interface 110 as described in FIG. 1) and submit the query.]); and 
		filter and display the inventory output based on the product query or the service query, and distance from or transit time to the one or more local businesses (Figs. 1-6; ¶¶0050-0052 [search result sorter/filterer 240 may sort and/or filter search results based on a variety of factors. For example, products that are unavailable for local pickup or delivery may be suppressed or may be placed at the bottom of the search results, products in the search results may be sorted based on local pickup dates and/or delivery dates, popularity, reviews, etc. The search result sorter/filterer 240 may work in conjunction with the output generator 245 to output search results for display on the website interface] in view of ¶0044-0050 [service scheduler 235 may use the transit time calculated by the vehicle scheduler and vehicle organizer 230 to generate a schedule for accompanying services. For example, the vehicle scheduler and vehicle organizer 230 may have determined a delivery of a dishwasher is available on June 23. The accompanying service scheduler 235 may then determine if a dishwasher installer is available on June 23. If the accompanying service scheduler 235 determines the installer is not available on June 23, then the vehicle scheduler and vehicle organizer 230 determines delivery and installation for the dishwasher is not available. The installer may accompany the product on the delivery vehicle or arrive separately at the delivery and installation location]).

Regarding claim 2, Shiely discloses the system of claim 1, wherein the inventory input further comprises a specified amount of the one or more products or the one or more service hours available at each of the one or more local businesses (Fig. 2; ¶0054 [The size of the large products limits both the number of items that may be held in stock at any point in time and the location of the large products. For example, a first location may have three of Large Product A in stock, but a second location may not have any of Large Product A. However, because of the size and thus the cost of transporting Large Product A, the second location may remain without Large Product A as it is not cost effective to balance the inventory between the locations] in view of ¶0042 [database include variety of data including product availability for retail stores and distribution center]).

Regarding claim 3, Shiely discloses the system of claim 1, wherein the inventory input further comprises an estimated amount of the one or more products or the one or more service hours available at each of the one or more local businesses (¶0023 [various types of cached, pre-calculated, indexed, and estimated representations of product delivery and service schedule availability may be provided through a user interface, to improve the speed and functionality of a user interface and associated network communication transactions. In an example, a cached data management technique is used to enable fast consumer identification and selection of in-home services, including to determine availability for delivery and service scheduling time slots without needing to immediately contact and query an external scheduling system]).

Regarding claim 4, Shiely discloses the system of claim 3, wherein the computing device associated with the customer is operative to display the inventory output if the estimated amount of the one or more products or the one or more service hours available at each of the one or more local businesses is greater than a predetermined threshold (Figs. 1-6; ¶0023 [estimated representations of product delivery and service schedule availably may be provided through a user interface], ¶0038 [an estimated product delivery and product service date, date range, or time window may be presented and searched via a user interface on the consumer computing device 114. These dates may be offered through technical, back-end improvements to the user interface served from the use of cached and/or index data, with the cached and/or indexed data being stored and updated via asynchronous transactions that identify available delivery, service, and availability information], ¶0087 [At decision 640, the results of the cross-reference from operation 635 are received. At decision 640, it may be determined if the cross-reference of operation 635 found any products that could also fulfill the request delivery and service date. If there are no products which meet the requested criteria, then at operation 645 a message is displayed to the user that there are no products available that satisfy the request. Operation 645 may display alternative dates for the user where a delivery and service are available. If there are products with delivery and service availability for the requested date, then at operation 650 the identified products are displayed with an indication that the delivery and service requested date is available for the product]; Examiner notes requested criteria is comparable to a threshold).

Regarding claim 5, Shiely discloses the system of claim 1, wherein the inventory input comprises all available products or service hours at the one or more local businesses (¶0024 [enable a user to select a specific date for delivery and installation, resulting in a listing of all items for that product type (e.g., refrigerators, ovens) or product sub-type (e.g., brand or size) that are available for delivery and installation on the specified date.]).

Regarding claim 6, Shiely discloses the system of claim 5, wherein the computing device associated with the customer is further operative to display a menu comprising all available products or service hours at one or more of the one or more local businesses (Figs. 1-5; ¶0024 [The large product pre-coordinating technique may further enable a delivery and installation date to be displayed for a general product listing (e.g., a listing or category of dishwashers with no specific features specified, such as brand or price range). The large product pre-coordinating technique may further enable a user to select a specific date for delivery and installation, resulting in a listing of all items for that product type (e.g., refrigerators, ovens) or product sub-type (e.g., brand or size) that are available for delivery and installation on the specified date. The large product pre-coordinating technique may enable a user to specify a date range instead of a single date, or even specify a time frame for a specific date], ¶0052 [output generator 245 may format output or otherwise prepare the outputs generated by components of the system 200 for display on the website interface. The output generator 245 may present the products selected by the product selector 220 along with corresponding delivery dates and local availability dates]).

Regarding claim 7, Shiely discloses the system of claim 1, wherein the one or more computing devices associated with the one or more local businesses is further operative to 
	receive a position input based on a position of the one or more products within the one or more local businesses (Figs. 1-4; ¶0032 [the inventory management system 124 may identify available inventory of a particular product type (e.g., a product type identified by stock-keeping unit (SKU), universal product code (UPC), manufacturer and model identifier, etc.) and a source of a particular product or product specification (e.g., from a retail store, from a distribution center, from a manufacturer)], ¶0042 [database include variety of data including product availability for retail stores and distribution center], ¶0046 [product selector 220 may select products based on local availability (e.g., for pickup in a store near the user's location, etc.) and based on deliverability (e.g., for delivery to the user's location). For example, the product selector 220 may select washing machine A because the washing machine is available for pickup in a store in the user's zip code and may select washing machine B because the washing machine is available for delivery to the user's zip code]; Examiner notes the store for store pickup is comparable to position input based on a position of the one or more products within the local businesses) in view of ¶0029 [The user interface 116 may present various forms of data, in the form of text, graphics, and video, relating to the purchase or specification of the product delivery 150 and the product service 160. The user interface 116 may obtain this information from various data systems and data sources, such as those maintained by the business entity or an associated service provider.]); 
	generate and transmit position output based on the position input (Figs. 1-4; ¶0029 [The user interface 116 may obtain information relating to the purchase or specification of the product delivery 150 and the product service 160 from various data systems and data sources, such as those maintained by the business entity or an associated service provider], ¶0032 [the inventory management system 124 may identify available inventory of a particular product type (e.g., a product type identified by stock-keeping unit (SKU), universal product code (UPC), manufacturer and model identifier, etc.) and a source of a particular product or product specification (e.g., from a retail store, from a distribution center, from a manufacturer)] in view of ¶0046 [product selector 220 may select products based on local availability (e.g., for pickup in a store near the user's location, etc.)… For example, the product selector 220 may select washing machine A because the washing machine is available for pickup in a store in the user's zip code and may select washing machine B because the washing machine is available for delivery to the user's zip code]; Examiner notes the store for store pickup is comparable to position input based on a position of the one or more products within the local businesses)); and 
	the computing device associated with the customer is further operative to receive and display the position output (Fig. 3, elements 324A, 324B, 324C and Fig. 4, elements 422A, 422B, 422C; ¶0065 [information presented for a first product may include a corresponding first delivery charge 322A, a store pickup date 324A] and ¶0072 [information that is presented in the search results 420 may include product delivery dates and product service dates, produced from the cached availability of scheduling and service evaluated by the large product pre-coordinating search engine… If the user selects an availability option (410C, 410D, or 410E), the products listed may be refined based on the availability option and displayed with a badge 432 to alert the user that the item fulfills their availability request. Accompanying each product listing is an indication of availability (426A, 426B, and 426C). The large product pre-coordinating search engine determines and supplies the information for badge 432 and availability display. For example, information presented for a first product may include a corresponding first delivery charge 422A, a store pickup date 424A]).

Regarding claim 8, Shiely discloses the system of claim 1, wherein 
	the computing device associated with the customer is further operative to 
		receive one or more product reservations comprising at least one of the one or more products at the one or more local businesses (¶0053 [user may select the interactive display element and may add a product from the search results to an electronic shopping cart. The input processor 215 may detect the selection of the item and may decrement an inventory count for the item from the source location indicated by the vehicle scheduler and vehicle organizer 230… the product inventory, delivery, and accompanying service capacity for the product selected by the user is reserved while the product is in the user's electronic cart, preventing other users from taking the product inventory, delivery date slot, and/or accompanying service slot while the user finalizes the purchase]); 
		receive identity information and payment information associated with the customer (¶0023 [a cached data management technique is used to enable fast consumer identification] and ¶0069 [website user interface layout 300 may offer an option for a user to pay a premium for prioritized delivery on a particular day. The premium may provide for a user to select a preferred time for delivery]); 
		transmit the one or more product reservations, the payment information, and the identity information (Figs. 1-4; ¶0023, ¶¶0028-0030 [the user 110 uses the user interface 116 to browse, purchase, and schedule a product delivery 150 and product service 160], ¶¶0052-0053, ¶0061, and ¶0069 in view of ¶0115 [transmitting and exchanging information]); 
	the one or more computing devices associated with the one or more local businesses is further operative to 
		receive the one or more product reservations, the payment information, and the identity information (Figs. 1-4; ¶0023 [various types of cached, pre-calculated, indexed, and estimated representations of product delivery and service schedule availability may be provided through a user interface, to improve the speed and functionality of a user interface and associated network communication transactions. In an example, a cached data management technique is used to enable fast consumer identification and selection of in-home services, including to determine availability for delivery and service scheduling time slots without needing to immediately contact and query an external scheduling system], ¶¶0028-0030, ¶¶0052-0053, ¶0061, and ¶0069 [website user interface layout 300 may offer an option for a user to pay a premium for prioritized delivery on a particular day. The premium may provide for a user to select a preferred time for delivery. The premium may provide for a user to schedule a delivery on a day that is indicated that standard delivery is not available. For example, a user may prefer a delivery on Wednesday, but deliveries to their address area are fully scheduled for Wednesday. Through the premium payment, the user may still schedule a delivery for Wednesday. The delivery may be accomplished by utilizing a delivery vehicle from outside the user's address area that has capacity] in view of ¶0115 [transmitting, receiving, and exchanging information]); 
		notify the one or more local businesses of the one or more product reservations (¶0053 [user may select the interactive display element and may add a product from the search results to an electronic shopping cart. The input processor 215 may detect the selection of the item and may decrement an inventory count for the item from the source location indicated by the vehicle scheduler and vehicle organizer 230… the product inventory, delivery, and accompanying service capacity for the product selected by the user is reserved while the product is in the user's electronic cart, preventing other users from taking the product inventory, delivery date slot, and/or accompanying service slot while the user finalizes the purchase] in view of ¶¶0038-0039 [the cached and/or indexed data being stored and updated via asynchronous transactions that identify available delivery, service, and availability information… the data used to produce the estimated product delivery and product service times may be updated through optimization and estimated adjustments in the cached large product pre-coordinating search engine. This optimization may be provided through an evaluation of the most-likely-next-scheduled service, to predict “low-risk” availability for time windows that can fulfill the delivery or service scheduling time. This low-risk availability information may be updated asynchronously via reconciliation and updates outside of (e.g., before) a customer shopping session] and ¶0061 [As deliveries are scheduled for each vehicle, the pre-coordination calculations are updated to reflect the remaining possible delivery options]); 
		receive a fulfillment input from the one or more local businesses indicating the one or more products have been reserved for the customer (Figs. 1-6; ¶0034 [the fulfillment of the product delivery 150 and the product service 160 may be coordinated through multiple locations (e.g., “hops” among internal distribution network nodes) and actions that facilitate the transportation and movement of a product to the user location 112. The product may be transported from a local distribution center 132 or retail store 136 by the local carrier 138 to the user location 112 for product delivery 150 and product service 160. A particular event (e.g., date and time, or range of time) for the product delivery 150 from the local carrier 138 may be coordinated via the delivery scheduling management system 130, and a particular event (e.g., date and time, or range of time) for the product service 160 from a service provider 140 (e.g., an installer) may be coordinated via the service scheduling management system 128. In other examples, the fulfillment of the product delivery 150 may be provided by third party shipping carriers, or the fulfillment of the product service 160 may be provided via third party contractors.], ¶0072 [the products listed may be refined based on the availability option and displayed with a badge 432 to alert the user that the item fulfills their availability request] and ¶0053 [the product inventory, delivery, and accompanying service capacity for the product selected by the user is reserved while the product is in the user's electronic cart, preventing other users from taking the product inventory, delivery date slot, and/or accompanying service slot while the user finalizes the purchase]); and 
		receive an unavailability input from the one or more local businesses indicating the one or more products is unavailable (¶¶0051-0052 [products that are unavailable for local pickup or delivery may be suppressed or may be placed at the bottom of the search results, products in the search results may be sorted based on local pickup dates and/or delivery dates, popularity, reviews, etc. The search result sorter/filterer 240 may work in conjunction with the output generator 245 to output search results for display on the website interface… the output generator 245 may replace the interactive display element with a message indicating the product is unavailable if the product does not have a corresponding local availability date or delivery date.]).

Regarding claim 9, Shiely discloses the system of claim 8, wherein 
	the one or more computing devices associated with the one or more local businesses is further operative to 
		generate and transmit an unavailability output based on the unavailability input (Figs. 1-10; ¶¶0051-0052 [products that are unavailable for local pickup or delivery may be suppressed or may be placed at the bottom of the search results, products in the search results may be sorted based on local pickup dates and/or delivery dates, popularity, reviews, etc. The search result sorter/filterer 240 may work in conjunction with the output generator 245 to output search results for display on the website interface… the output generator 245 may replace the interactive display element with a message indicating the product is unavailable if the product does not have a corresponding local availability date or delivery date.] and ¶0037 [product A may be available at a retail location near user 110, however the delivery vehicle for that location is fully scheduled for the date. Product B may be available at a location further away from user 110, but the delivery vehicle for that location is already scheduled for a delivery near user 110 and has capacity for another product. As a result, product B can be identified as an available product for delivery on the specified date. The service schedule caching engine 120 analyzes and coordinates multiple factors such as these to determine and index the delivery possibilities for each available product]); 
	the computing device associated with the customer is further operative to 
		receive the unavailability output (Figs. 1-10; ¶¶0051-0052 [products that are unavailable for local pickup or delivery may be suppressed or may be placed at the bottom of the search results, products in the search results may be sorted based on local pickup dates and/or delivery dates, popularity, reviews, etc. The search result sorter/filterer 240 may work in conjunction with the output generator 245 to output search results for display on the website interface… the output generator 245 may replace the interactive display element with a message indicating the product is unavailable if the product does not have a corresponding local availability date or delivery date.]);
		 notify the customer of the unavailability output (Figs. 1-10; ¶¶0051-0052 [products that are unavailable for local pickup or delivery may be suppressed or may be placed at the bottom of the search results, products in the search results may be sorted based on local pickup dates and/or delivery dates, popularity, reviews, etc. The search result sorter/filterer 240 may work in conjunction with the output generator 245 to output search results for display on the website interface… the output generator 245 may replace the interactive display element with a message indicating the product is unavailable if the product does not have a corresponding local availability date or delivery date.], ¶0037 [product A may be available at a retail location near user 110, however the delivery vehicle for that location is fully scheduled for the date. Product B may be available at a location further away from user 110, but the delivery vehicle for that location is already scheduled for a delivery near user 110 and has capacity for another product. As a result, product B can be identified as an available product for delivery on the specified date. The service schedule caching engine 120 analyzes and coordinates multiple factors such as these to determine and index the delivery possibilities for each available product]); and 
		display one or more alternative products available at one or more of the one or more local businesses (Figs. 1-10; ¶¶0051-0052 [products that are unavailable for local pickup or delivery may be suppressed or may be placed at the bottom of the search results, products in the search results may be sorted based on local pickup dates and/or delivery dates, popularity, reviews, etc. The search result sorter/filterer 240 may work in conjunction with the output generator 245 to output search results for display on the website interface… the output generator 245 may replace the interactive display element with a message indicating the product is unavailable if the product does not have a corresponding local availability date or delivery date.], ¶0037 [product A may be available at a retail location near user 110, however the delivery vehicle for that location is fully scheduled for the date. Product B may be available at a location further away from user 110, but the delivery vehicle for that location is already scheduled for a delivery near user 110 and has capacity for another product. As a result, product B can be identified as an available product for delivery on the specified date. The service schedule caching engine 120 analyzes and coordinates multiple factors such as these to determine and index the delivery possibilities for each available product]). 

Regarding claim 10, Shiely discloses the system of claim 1, wherein the computing device associated with the customer is further operative to generate and display one or more similar products based on one or more customer preferences or one or more anticipated product queries (Figs. 1-10; ¶¶0075-0077 [listing of results 540 may provide a user or consumer with options to select a product (520A-520F) that meets both their product preference and delivery deadline. Each of the search results 540 may include a purchase selection option, such as respective “Add to Cart” buttons 525A-525F… Different factors, such as what users search for may “plus” the priority of products, and thus raise its priority for presentation. Another factor may be a new product feature. Products with the new product feature may be prioritized to assist customers interested in that feature to identify those products first. For example, if users are frequently searching for “Samsung washer”, then the user interface layout may present a Samsung washer near the top when a user begins a search for washing machines.]). 

Regarding claims 11-16, the claims disclose substantially the same limitations, as claims 1 and 6-10, respectfully, except claims 11-16 are directed to processes while claims 1 and 6-10 are directed to machines. All limitations as recited have been analyzed and rejected with respect to claims 1 and 6-10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 11-16 are rejected for the same rational over the prior art cited in claims 1 and 6-10. 

Regarding claims 17-20, the claims disclose substantially the same limitations, as claims 1, 2, 7, and 8, respectfully, except claims 17-20 are directed to manufacture while claims 1, 2, 7, and 8 are directed to machines. All limitations as recited have been analyzed and rejected with respect to claims 1, 2, 7, and 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 17-20 are rejected for the same rational over the prior art cited in claims 1, 2, 7, and 8. 



Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference B of the Notice of References Cited Bell et al. (US 2019/0205857 A1) discloses a delivery system provided by a service provider associated with a merchant to integrate delivery services to enable better management and provide users with hours of operation, inventory of products, payment options, and product pick-up. 
	Reference C of the Notice of References Cited Gura et al. (US 2015/0287084 A1) discloses implementing an online marketplace for local merchants in order for the merchants to be able to display, online, their products, hours, location, inventory status, etc. 
	Reference D of the Notice of References Cited Turner et al. (US 2020/0043077 A1) discloses a customer identifying one or more items available from one or more merchants for pick-up or delivery based on the availability of the items. 
	Reference E of the Notice of References Cited Kruglikov et al. (US 7,904,975 B2) discloses determining availability information for a product including delivery date, available number of units, and a reserved number of units. 
	Reference U of the Notice of References Non Patent Literature “What are Local Inventory Ads for Google Shopping?” discloses advertisements that display the inventory of a search term at a local store when a customer is shopping using a browser. 




	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/MICHAEL MISIASZEK/               Primary Examiner, Art Unit 3625